IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Personal Restraint of )       No. 80392-1-I
                                           )
BRYAN DORSEY,                              )       DIVISION ONE
a/k/a BRIAN DORSEY,                        )
                                           )       UNPUBLISHED OPINION
                     Petitioner.           )

       PER CURIAM. In 2011, Brian Dorsey was convicted by a jury of first degree

robbery. The conviction was Dorsey’s third strike and the trial court imposed a

sentence of life in prison without the possibility of release under the Persistent

Offender Accountability Act (POAA), RCW 9.94A.030(38)(a) and RCW 9.94A.570.

One of Dorsey’s strike offenses was a 1997 Arkansas conviction for aggravated

robbery, deemed comparable to a Washington conviction for second degree

robbery.

       In 2019, Dorsey filed a motion to modify the judgment and sentence in the

superior court. He contended that 2019 amendments to the POAA removed

second degree robbery from the list of strike offenses, rendering his POAA

sentence facially invalid. The motion was transferred to this court for consideration

as a personal restraint petition. CrR 7.8(c)(2).

       To successfully challenge a judgment and sentence by means of a

personal restraint petition, a petitioner must establish either (1) actual and

substantial prejudice arising from constitutional error, or (2) nonconstitutional

error that inherently results in a “complete miscarriage of justice.” In re Pers.
No. 80392-1-I/2


Restraint of Cook, 114 Wash. 2d 802, 813, 792 P.2d 506 (1990). But this court in

State v. Molia, 12 Wash. App. 2d 895, 904, 460 P.2d 1086 (2020) held that the

2019 amendments do not apply retroactively to offenses committed prior to their

effective date. Thus, Dorsey cannot show that the amendments would entitle

him to resentencing. He fails to establish error entitling him to relief and his

petition must be dismissed.